SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be IN PART VACATED AND REMANDED, AND IN REMAINING PART AFFIRMED.
Plaintiffs-counter-defendants-appellants pro se Elya and Katrina Peker (collectively, “plaintiffs”) appeal from a final judgment of the United States District Court for the Eastern District of New York (Gleeson, J.) ordering that plaintiffs “take nothing” of defendant Masters Collection (“Masters”), and imposing a “leave to file” sanction on plaintiffs.
Magistrate Judge Pohorelsky’s report recommended entry of judgment for plaintiffs in the amount of $200, Peker v. Masters Collection, 98-CV-672(EHN)(VVP), at 6 (E.D.N.Y. Sept. 18, 2001), and Judge Nickerson adopted Magistrate Judge Pohorelsky’s Report and Recommendations without exception, Peker v. Masters Collection, 98-CV-672, at 2 (E.D.N.Y. Oct. 22, 2001). Judge Gleason denied plaintiffs’ motion for reconsideration seeking additional relief without modifying the $200 award of damages, and the record does not indicate any reasons for denying recovery of that amount. Peker v. Masters Collection, 98-CV-672(JG) (E.D.N.Y. Feb. 6, *5982002). The judgment is vacated in part and remanded for entry of a judgment in the amount of $200 in favor of plaintiffs.
The judgment is further vacated in part and remanded for reconsideration of the filing order after affording plaintiffs an opportunity to be heard in opposition if they wish.
The judgment is affirmed in remaining part. The parties shall bear their own costs.
All pending motions are hereby denied.
For the reasons set forth above, the judgment of the district court is hereby IN PART VACATED AND REMANDED, AND IN REMAINING PART AFFIRMED.